i o I * t Ü
let writs of habata aorpuc issue ha rain as prayed for and aaeardtgg to i*w directed ta Dr. A.O. Brome and Urs. A.O. Broma and the taenhara at thair household residing at #38 Rountoinobleou .Thrive in the City of Hew Orleans eanannding then and a&tih of tiara ta bring and producá the relator Marguerite lunilla Browne Courtin hedawe the Court of Appeal for the »nri«h of Orleans, and to thore and then «how (muse dC relator is detained and why relator should net he at ones released and turned, over to the care and custody of Robert R Courti^hei^ne tujal tutor, and lot said write he sude returnable on tha^mtvuty day of at y-olccv ^ 'f*>
Hew Orleans, Za,